DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a first and second polycrystalline layer being formed by an inert or noble gas such as xenon , does not reasonably provide enablement for forming the polycrystalline layer by implanting oxygen as disclosed in paragraph [0014].  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Wands Factors
Breadth of the claims:

The examiner notes Jacob et al. US Patent 9,263,587 [col 6 lines 1-10] discloses the oxygen implant dose less than 1016 cm-2 and an anneal would result in oxide layer (SOI, silicon-on-insulator)(270) as show in  figure 3F. The examiner notes Adusumilli et al. US Patent 10,651,281 [cols 4 and 5] discloses implanting oxygen and annealing forms an insulation layer (28). 
The examiner submits the implantation of oxygen would result in an oxide layer (which is amorphous) and would not result in a polycrystalline layer as claimed.  
The existence of working examples
The applicant has not provided any working examples regarding implanting oxygen and getting a polycrystalline layer.

The applicant needs to amend the specification to remove  “oxygen” from the specification in order to overcome the 112 1st. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a1) as anticipated by Shank et al. (US 10,192,779).
Regarding claim 14, Shank et al.  disclose performing a first plurality of ion implantation processes to form a first plurality of segments in a substrate, wherein each of the first plurality of or more distinct implantations], wherein each of the second plurality of segments contains second implanted ions and the second plurality of ion implantation processes are performed at a second plurality of different energies[col. 3 lines 25-40, multiple implantations may include three or more distinct implantations and different kinetic energies]; and annealing the substrate [col. 3 lines 50-59] to transform the substrate proximate to the first plurality of segments and the second plurality of segments into a first polycrystalline layer (29)[col 4 lines 5-11] and a second LBUR050-US-NPPage 14 of 17094633.01068polycrystalline layer (30) [col 4 lines 5-11]  that is positioned between the first polycrystalline layer and top surface of the substrate (fig 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817